UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2547



BONNIE S. SMITH,

                                              Plaintiff - Appellant,

          versus


DART TRANSPORTATION; LAIDLAW TRANSIT, INCORPO-
RATED; SOUTH CAROLINA ELECTRIC & GAS COMPANY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Patrick Michael Duffy, District Judge.
(CA-97-1864-3-17)


Submitted:   May 25, 1999                     Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bonnie S. Smith, Appellant Pro Se. Stephen Peterson Groves, Sr.,
YOUNG, CLEMENT, RIVERS & TISDALE, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bonnie Smith appeals a jury verdict finding in favor of De-

fendants in her action alleging she was injured due to Defendants’

negligence and seeking equitable relief under the Americans with

Disabilities Act.   We have reviewed the record and find no revers-

ible error.   Accordingly, we affirm the judgment in this case.   See

Smith v. Dart Transportation, No. CA-97-1864-3-17 (D.S.C. Sept. 21,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2